UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7345



TRYPHON PEACOCK,

                                               Plaintiff - Appellant,

          versus


JAMES THOMPSON, Doctor; TOM BUSH, Doctor;
UNKNOWN DEFENDANT, In charge of Central Prison
Medical   Department;   UNKNOWN  SURGEON,   at
University of North Carolina Hospital, Chapel
Hill, North Carolina,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-567-5-BO)


Submitted: January 29, 2004                 Decided:   February 5, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tryphon Peacock, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tryphon   Peacock     appeals   the    district   court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.       See Peacock v. Thompson, No. CA-03-567-5-BO

(E.D.N.C.   Aug.   18,   2003).     We   deny     Peacock’s   motion    for   an

injunction against administration of medication as it is not

related to the present appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                    - 2 -